               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,                Case No. 20-CR-241-JPS
 v.

 STACY L. CHAPPELL,
                                                                   ORDER
                            Defendant.

       Defendant Stacy L. Chappell (“Chappell”) is charged in a seven-

count indictment with offenses relating to armed robbery. (Docket #1). On

February 8, 2021, Chappell moved to suppress a photographic line-up as

unconstitutionally suggestive. (Docket #11). The Court now considers

Magistrate Judge Stephen C. Dries’s Report and Recommendation (“R&R”)

denying that motion to suppress. (Docket #27).

       When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). However, “[t]he district judge has jurisdiction over

the case at all times,” and the parties’ lack of objection “does not preclude

further review by the district judge, sua sponte[,]. . .under a de novo or any

other standard.” Thomas v. Arn, 474 U.S. 140, 154 (1985). The Court can

“accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C). The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.; see also Fed. R. Crim. P. 59(b).
       Neither Chappell nor the Government have filed any objections to

Magistrate Dries’s R&R. The Court has carefully reviewed the R&R and

finds that Magistrate Dries correctly applied the two-step test to determine

whether an identification is unconstitutional. See United States v. Traeger, 289

F.3d 461, 474 (7th Cir. 2002). This test asks, “whether the defendant

established   that   the   identification   procedure     was    unnecessarily

suggestive.” Id. If the identification was not unnecessarily suggestive, the

inquiry ends. If, however, the Court determines that the identification was

unnecessarily suggestive, the Court will consider “whether, under the

totality of the circumstances, the identification was reliable despite the

suggestive procedures.” Id.

       Magistrate Dries evaluated the six photographs that were included

in the lineup and determined that although Chappell was the youngest

participant and the only person wearing a grey Adidas jacket,1 the lineup

was not unduly suggestive. All men involved had similar builds,

complexions, facial hair, and haircuts. The signs of aging that might make

a younger suspect stand out in a lineup—such as receding hairlines or grey

hair—are not at issue here, nor is Chappell the only suspect without deep

wrinkles. Additionally, in explaining his basis for the identification, the

witness did not rely on the suspect’s relative youth or his Adidas jacket.

Rather, the witness noted that Chappell’s face structure, eyebrows, skin

complexion, and build were the same as the person he had seen. See (Docket

#27 at 3). Chappell has not alleged any other components of the

photographic lineup that may have rendered it unduly suggestive. To the



       The suspect sought wore a black Adidas jacket during the alleged
       1

robberies.

                                  Page 2 of 3
extent the witness was uncertain about his identification (i.e., by selecting

“maybe,” then “yes” on second thought), Chappell remains free to cross-

examine the witness at trial.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Stephen C. Dries’s Report

and Recommendation (Docket #27) be and the same is hereby ADOPTED

in full; and

       IT IS FURTHER ORDERED that Defendant Stacy Chappell’s

motion to suppress the photographic lineup (Docket #11) be and the same

is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 12th day of July, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 3 of 3
